 

FEDERAL DEPOSIT INSURANCE CORPORATION

 

WASHINGTON, D.C.

 

    )   In the Matter of   ) STIPULATION AND CONSENT     ) TO THE ISSUANCE OF
THE TALBOT BANK OF EASTON   ) A CONSENT ORDER EASTON, MARYLAND   )       )
FDIC-13-018b (INSURED STATE NONMEMBER BANK)   )       )  

 

Subject to the acceptance of this STIPULATION AND CONSENT TO THE ISSUANCE OF A
CONSENT ORDER (“CONSENT AGREEMENT”) by the Federal Deposit Insurance Corporation
(“FDIC”), it is hereby stipulated and agreed by and between a representative of
the Legal Division of the FDIC and The Talbot Bank of Easton, Easton, Maryland
(“Bank”), as follows:

 

1.          The Bank has been advised of its right to receive a NOTICE OF
CHARGES AND OF HEARING (“NOTICE”) detailing the unsafe or unsound banking
practices alleged to have been committed by the Bank, and of its right to a
hearing on the alleged charges under section 8(b)(1) of the Federal Deposit
Insurance Act (“Act”), 12 U.S.C. § 1818 (b)(1), and has waived those rights.

 

2.          The Bank, solely for the purpose of this proceeding and without
admitting or denying any of the alleged charges of unsafe or unsound banking
practices, hereby consents and agrees to the issuance of a CONSENT ORDER
(“ORDER”) by the FDIC. The Bank further stipulates and agrees that such ORDER
shall be deemed to be a final ORDER and that such ORDER shall become effective
upon the issuance by the FDIC and fully enforceable by the FDIC pursuant to the
provisions of section 8(i)(l) of the Act, 12 U.S.C. § 1818(i)(l), subject only
to the conditions set forth in paragraph 3 of this CONSENT AGREEMENT.

 

 

 

  

3.           In the event the FDIC accepts this CONSENT AGREEMENT and issues the
ORDER, it is agreed that no action to enforce the ORDER in the United States
District Court will be taken by the FDIC unless the Bank or any of its
directors, officers, employees, agents, successor or assigns, or other
institution-affiliated parties (as that term is defined in section 3(u) of the
Act, 12 U.S.C. § 1813(u)), has violated or is about to violate any provision of
the ORDER.

 

4.           The Bank hereby waives:

 

(a)          the receipt of a NOTICE;

 

(b)          all defenses to the allegations to be set forth in the NOTICE;

 

(c)          a hearing for the purpose of taking evidence on such alleged
charges;

 

(d)          the filing of PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW;

 

(e)          the issuance of a RECOMMENDED DECISION by an Administrative Law
Judge;

 

(f)          Exceptions and briefs with respect to such RECOMMENDED DECISION;
and

 

(g)          judicial review of the ORDER as provided by section 8(h) of the
Act, 12 U.S.C. § 1818(h), or any other challenge to the validity of the ORDER.

 

Dated:   May 23, 2013           Federal Deposit Insurance Corporation   The
Talbot Bank of Easton Legal Division   Easton, Maryland By:   By:       /s/
Patty S. Ko   /s/ Herbert L. Andrew, III Patty S. Ko   Andrew, Herbert L., III
Senior Attorney   Director New York Regional Office    

 

2

 

 

  /s/ Brenda W. Armistead   Armistead, Brenda W.   Director       /s/ Lloyd L.
Beatty, Jr.   Beatty, Lloyd L., Jr.   Director       /s/ Carole Ann Clem   Clem,
Carole Ann   Director       /s/ Michael R. Clemmer, Jr.   Clemmer, Jr., R.
Michael   Director       /s/ John W. Dillon   Dillon, John W.   Director      
/s/ William W. Duncan   Duncan, William W.   Director       /s/ David A. Fike  
Fike, David A.   Director       /s/ Duane F. Marshall   Marshall, Duane F.  
Director       /s/ Stephen M. Shearer   Shearer, Stephen M.   Director       /s/
Christopher F. Spurry   Spurry, Christopher F.   Director

 

3

 

 

  /s/ David P. Valliant   Valliant, David P.   Director       /s/ W. Moorhead
Vermilye   Vermilye, W. Moorhead   Director       Comprising the Board of
Directors of
The Talbot Bank of Eason
Easton, Maryland

 

4

 